Exhibit 10.35

CONSULTING AGREEMENT

In accordance with the terms of this Consulting Agreement (the “Agreement”),
Paul H. Vining (“Consultant”), agrees to provide the Services, as defined in
paragraph 2 hereof, and Patriot Coal Corporation, (the “ Company”) agrees to
accept and pay for those Services and Consultant and Company each undertake
certain other obligations, all as provided below.

 

  1. TERM. This Agreement shall be in effect from the period commencing
September 25, 2010 and ending October 31, 2010. Either party may cancel this
Agreement at anytime upon 30 days written notice.

 

  2. SERVICES. Consultant shall provide management advisory services
(“Services”) to the Company to ensure the successful transition of Consultant’s
former responsibilities as President and COO. Consultant shall report to, and
take direction from, the President and Chief Executive Officer of the Company.

 

  3. COMPENSATION.

 

  a. Consultant shall be compensated at a per diem rate of One Thousand Six
Hundred and Ninety Three Dollars and Fifteen Cents ($1,693.15) payable in a lump
sum payment of $62,646.57 on the last day of the term of this Agreement.

 

  b. The Company shall reimburse Consultant for reasonable travel and
out-of-pocket expenses incurred by Consultant in traveling on Company business.
Consultant shall support invoices for travel and out-of-pocket expenses with
receipts and other documentation reasonably required by the Company. Payments by
the Company shall be made within thirty (30) days of receipt of expense
documentation.

 

  c. Consultant may exercise his option to continue to receive medical, dental
and vision benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) at the same level of coverage Consultant obtained during his
employment as an employee of the Company for a period of up to eighteen (18)
months after the termination of this Agreement. The Company shall pay
Consultant’s cost of COBRA for the term of the Agreement. Consultant shall be
responsible for Consultant’s cost of COBRA after the term of the Agreement.

 

  4. CONFIDENTIALITY AND INDEPENDENT CONSULTANT STATUS PROVISIONS. Consultant
shall treat all information provided by the Company to Consultant on a strictly
confidential basis and shall not disclose any information provided to any person
without the express permission of the Company. Any breach of this provision on
the part of Consultant shall result in an immediate termination of this
Agreement. The parties agree that for purposes of this Agreement Consultant’s
relationship with the Company shall be as an independent contractor and not as
an employee. Consultant shall be solely responsible for the payments of any an
all taxes, fees and assessments, which may become due by reason of any payments
made to Consultant by the Company, including, but not limited to, FICA and
income taxes.

 

  5. OPERATIVE PROVISIONS OF THIS AGREEMENT. This Agreement shall be construed
under the laws of the State of Missouri and constitutes the entire understanding
between Consultant and the Company concerning the Services and the matters
otherwise stated herein. This Agreement shall not be modified or amended except
in writing by an instrument of equal formality hereto. Notice hereunder shall be
sent to the parties at the addresses stated for them below, or at such other
address as may be specified in writing to the other party hereto. Consultant
shall not assign in whole or in part any rights or obligations hereunder.

Executed and agreed to the 24th day of September, 2010.

 

Paul H. Vining     Patriot Coal Corporation /s/ Paul H. Vining     /s/ Richard
M. Whiting (STATE ADDRESS)     12312 Olive Blvd. P.O. Box 1303     St. Louis, MO
63141 Middleburg, VA 20118    